Title: Société Royale de Médecine, Franklin’s Certificate of Membership, 17 June 1777: résumé
From: Lassone, Joseph-Marie-François,Vicq d’Azyr, Félix
To: 


<Extracts of the minutes of the Society, June 17, 1777, in Latin: Progress in the natural sciences depends on the scholarly exchange of advice and observations. This is particularly true in medicine, which has been called the daughter of time; here philosophes must communicate whatever they think worthy of note. For that purpose the King in council, on April 29, 1776, created the Society, through which the eminent physicians and physicists of Europe might pool information about epidemics and other scourges in every country. The Society has selected members and correspondents in France, and now wishes to enlist foreign physicists. It unanimously elects you, so prominent in the natural sciences that are relevant to medicine, so well known for your inventions, and so famous throughout the world for your virtues and magnanimity, and sends you through its president this certificate of membership. Signed by Lassone as permanent president and attested by Vicq d’Azyr as permanent secretary and vice-director.>